DEPARTMENT OF HEALTH AND HUMAN SERVICES
Centers for Medicare & Medicaid Services
7500 Security Boulevard, Mail Stop S2-26-12
Baltimore, MD 21244-1850
Center for Medicaid and CHIP Services
CMCS Informational Bulletin

DATE:

January 4, 2012

FROM:

Cindy Mann, Director
Center for Medicaid and CHIP Services (CMCS)

SUBJECT:

Adult Health Care Quality measures and CALT

This Informational Bulletin is meant to update States and other interested parties on two items:
Publication of the initial core set of adult health care quality measures
Availability of CMS’ Collaborative Application Lifecycle Management Tool (CALT)
Adult Health Care Quality Measures Final Notice (CMS-2420-FN)
Today a final notice was published in the Federal Register announcing the initial core set of
health care quality measures for Medicaid-eligible adults, as required by section 2701 of the
Affordable Care Act. The notice went on display Friday, December 30, 2011. These measures
are for voluntary use by State Medicaid programs.
Today’s publication is the culmination of prior work on these measures, involving collaboration
with a broad range of experts and stakeholders, as well as public comments. CMS partnered with
the Agency for Healthcare Research and Quality (AHRQ) to collaborate on identifying the initial
core set. Working through its National Advisory Council for Healthcare Research and Quality,
AHRQ and CMS created a Subcommittee to its National Advisory Council to evaluate candidate
measures for the initial core set. The Subcommittee consisted of State Medicaid representatives,
health care quality experts, and representatives of health professional organizations and
associations. In addition, on December 30, 2010, CMS published a notice in the Federal Register
requesting public comments on the initial core set of measures, and the public comment period
closed March 1, 2011.
This final notice addresses the public comments received. States that collect the initial core set
will be better positioned to measure their performance and develop action plans to achieve the
three part aims of better care, healthier people, and affordable care as identified in HHS’
National Strategy for Quality Improvement in Health Care.
Over the next year, CMS will phase in an Adult Quality Measures Program to help identify
measurement gap areas of the initial core set; begin testing the collection of some of the initial
core measures; and focus on refining measures, where needed. By September 2012, CMS will

CMCS Informational Bulletin
January 4, 2012
Page 2
release technical specifications as a resource for States that seek to voluntarily collect and report
the initial core set of health care quality measures. CMS will also provide States with technical
assistance and analytic support to increase the feasibility of reporting. For more information and
to access the quality measures, please refer to the Federal Register notice online at
http://federalregister.gov/a/2011-33756
Additionally, HHS’ National Strategy for Quality Improvement in Health Care is accessible at:
http://www.ahrq.gov/workingforquality/nqs/.
CMS’ Collaborative Application Lifecycle Management Tool (CALT)
We are also pleased to announce the availability to State Medicaid agencies of CMS’ CALT, the
Application Lifecycle Management (ALM) platform environment. The CALT is a collaborative
tool that creates a centralized repository for storing, collaborating on and sharing deliverables
and artifacts from IT projects in support of Medicaid administration and establishment of
Exchanges. CMS recently deployed the CALT on a secure cloud computing environment.
Within the CALT, CMS has created the Medicaid State Collaborative Community to allow
States the opportunity to leverage, share, and collaborate on Medicaid information technology
(IT) systems development projects and to submit artifacts to the CALT for review and approval
as required by the systems development lifecycle (SDLC) process.
CMS established CALT as a centralized platform and provides its features and functions to all
users – regardless of geographic location. CALT collaboration features allow States to manage
systems development activities related to planning, developing, testing, implementing, and
maintaining numerous Medicaid/Exchange IT software/system applications, and to communicate
their progress and innovative ideas with other States. States can also share best practices and
post documents such as MITA State Self-Assessments. Through the use of CALT, CMS will
provide States with timely feedback and direct support for systems development projects.
For more information about the CALT, including how to access it, benefits of the CALT
environment, and training opportunities please refer to: http://www.medicaid.gov/MedicaidCHIP-Program-Information/By-Topics/Data-and-Systems/Downloads/CALT_factsheet.pdf
For a list of artifacts uploaded to the CALT as a result of the SDLC process, please refer to:
http://www.medicaid.gov/Medicaid-CHIP-Program-Information/By-Topics/Data-andSystems/Downloads/CALT_inventory.pdf

